United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 16, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-51449
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

DANIEL KELLY MOSES,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 6:04-CR-136-ALL
                       --------------------

Before BENAVIDES, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*

     Daniel Kelly Moses appeals the sentence imposed following

his guilty plea conviction for attempting to manufacture

methamphetamine.   Moses argues that the district court erred

under United States v. Booker, 125 S. Ct. 738 (2005), by applying

the sentencing guidelines as mandatory and that the district

court erred by assigning him four criminal history points for two

prior convictions.    Moses asserts that he should have received a




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-51449
                                 -2-

total of two criminal history points for these two convictions

because they are related cases.

     We review for plain error.    See United States v. Valenzuela-

Quevedo, 407 F.3d 728, 732 (5th Cir. 2005), petition for cert.

filed (July 25, 2005) (No. 05-5556).   Moses has not established

plain error with respect to the district court’s mandatory

application of the sentencing guidelines because he has not met

his burden to show that the district court would have imposed a

significantly different sentence under an advisory guidelines

scheme.    See United States v. Holmes, 406 F.3d 337, 365-66 (5th

Cir. 2005), petition for cert. filed (July 1, 2005) (No. 05-38).

     Moses also has failed to show that the district court

plainly erred in calculating his criminal history score.   On the

same day that Moses was sentenced for a 2002 possession of

cocaine offense, the terms of his probation for a 2001 possession

of cocaine offense were amended.   Despite Moses’s argument to the

contrary, this does not establish that these two cases were

related.   See United States v. Compian-Torres, 320 F.3d 514, 516

(5th Cir. 2003); United States v. Husky, 137 F.3d 283, 288 (5th

Cir. 1998).

     AFFIRMED.